Citation Nr: 0009407	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-15 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for multiple teeth 
extractions.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The appellant served on active duty from January 1962 to May 
1966.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs 
Regional Office (VARO).


FINDINGS OF FACT

1.  There are no indications in the records that the teeth 
extracted in service are not replaceable.

2.  Replaceable missing teeth are not a disability as defined 
by applicable veterans' benefits laws and regulations.

3.  Accepting the appellant's allegations as true, there is 
no evidence or allegation that the appellant meets any 
criteria for service connection for purposes of eligibility 
to dental treatment.


CONCLUSION OF LAW

A well-grounded claim has not been presented for service 
connection for multiple teeth extractions, manifested by 
replaceable missing teeth, for both compensation and dental 
treatment purposes. 38 US.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred or aggravated 
during service. 38 US.C.A. § 1110 (West 1991).  Service 
connection may be granted for a dental disease or injury of 
individual teeth and the investing tissue if incurred in or 
aggravated by service.  38 CF.R. § 3.381(a) (1999).  However, 
periodontal disease, treatable carious teeth, and replaceable 
missing teeth, among other dental conditions, are not 
disabling.  38 CF.R. § 4.149.  These dental disorders may be 
considered service-connected solely for the purpose of 
determining entitlement to VA dental examination or 
outpatient dental treatment.

That provision, 38 CF.R. § 4.149, specifies that non- 
disabling dental conditions may be considered service- 
connected solely for the purposes of determining entitlement 
to dental examinations or outpatient dental treatment under 
the provisions of 38 CF.R. § 17.120 or 17.123.  The Board 
notes that 38 CF.R. § 17.123 has been renumbered and 
redesignated as § 17.161, without change.  For convenience, 
the Board will hereinafter refer to 38 CF.R. § 17.161, the 
current codification of the applicable provisions.

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, subject to 
various restrictions including one-time treatment and (given 
the appellant's dates of service) a timely application within 
a year of service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and several other categories which 
are not relevant to the present case.  38 US.C.A. § 1712; 38 
CF.R. § 17.161.

However, the initial question is whether the appellant has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  38 
US.C.A. § 5107(a).  A well-grounded claim is a claim that is 
plausible, one which is meritorious on its own or capable of 
substantiation.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In the absence of competent evidence to support 
service connection of a dental condition manifested by 
replaceable missing teeth, the claim is implausible and must 
be denied as not well grounded.  38 US.C.A. § 5107(a); 
Woodson v. Brown, 8 Vet. App. 352 (1995).

The appellant contends that he underwent multiple dental 
extractions during service, with as many as seven teeth being 
extracted during service.  By a rating decision issued in 
July 1998, VARO denied entitlement to service connection for 
multiple teeth extractions and, in June 1999, a hearing 
officer essentially denied eligibility for dental treatment.  
The September 1998 statement of the case (SOC) in informed 
the appellant that service connection may only be granted for 
disability, and notified him that a dental disorder 
manifested by replaceable missing teeth is defined by law as 
non-disabling under 38 CF.R. § 4.149.

The appellant testified in October 1998 at a personal hearing 
as to his belief that he was entitled to compensation and 
dental treatment based on multiple tooth extractions in 
service because he needs a new dental plate to resolve 
problems with speaking and eating properly.  The appellant 
also testified that he sought VA dental treatment shortly 
after service discharge, but that he was "wait-listed" and 
never received that treatment.  There is no evidence of 
record showing post service dental treatment or current 
dental disability.  We note that the VA Medical Center in 
West Haven, Connecticut, had no records of treatment 
pertaining to the appellant.

The appellant contends that he had seven teeth extracted in 
service and that he now has dental problems related to those 
extractions.  The appellant's service enlistment examination, 
conducted in October 1961, includes no notation that any 
tooth was missing although there was an illegible notation.  
However, an initial dental examination in January 1962 
reflects that a single tooth was missing.  That examination 
report, in the chart showing missing teeth and existing 
restorations, reflects that only lower tooth #32 was missing.  
However, a chart reflecting diseases, abnormalities, and x-
rays from that same examination cited upper tooth #3, and 
lower teeth #19, #30, and #31 as diseased or abnormal.

Service dental records reflect that, in August 1964, teeth # 
30 and #31 were extracted.  Subsequently, but also in August 
1964, teeth #17, #18, and #19 were extracted.  In September 
1964, #3 was extracted.  These treatment entries coincides 
identically with the dental chart illustrating the 
restorations and treatments of teeth of the mouth during 
service.  The chart showing subsequent diseases and 
abnormalities is entirely unannotated.
The appellant's service separation examination in May 1966 
included a dental examination, although the date on which 
that dental examination was conducted is not apparent.  That 
separation dental examination reflects that the appellant was 
dentally qualified, Type III, Class I.

In view of the above, the Board finds that the service 
medical records do not support the appellant's contention 
that he underwent seven tooth extractions during service, but 
rather that he had six teeth extracted.  The records show 
that the appellant entered service missing lower tooth #32.  
During service, six additional teeth were extracted.  The 
Board notes, in particular, that there is no record that 
replacement of any of these teeth was recommended.  The Board 
further notes that third molars, which includes tooth #32, 
may not be service-connected unless removed due to disease or 
pathology, and that there is no evidence that this tooth was 
removed as a result of disease or pathology during service.

For dental conditions, each missing or defective tooth and 
each disease of the investing tissues will be considered 
separately in determining service connection. 38 CF.R. § 
3.381(a).  In relevant part, the regulations governing 
entitlement to compensation and eligibility for treatment of 
dental disorders distinguish between "replaceable missing 
teeth" or periodontal disease, defined as not disabling for 
purposes of compensation, and teeth lost as a result of "loss 
of substance of body of maxilla or mandible."  If teeth are 
lost as a result of loss of substance, service connection 
both for compensation and for treatment may be granted.  See 
38 CF.R. §§ 4.149, 4.150, Diagnostic Code 9913; Simington v. 
West, 11 Vet. App. 41, 44 (1998).

Here, there is no evidence that the appellant lost any tooth 
during service as a result of loss of substance of the body 
of the maxilla or mandible.  There is no medical or dental 
evidence or opinion that his lost teeth are not "replaceable 
missing teeth" within the meaning of 38 C.F.R. § 4.149.  
There is no medical evidence of a medical or dental diagnosis 
other than missing teeth.  Neither the law nor the 
regulations allow VA or the Board to grant service connection 
for compensation purposes for replaceable missing teeth or 
periodontal disease.

The Board also notes that there is no medical or dental 
opinion, other than the appellant's unsupported testimony, 
which links the alleged current oral/dental problems to the 
extractions in service (or the failure to replace teeth 
extracted during service).  The appellant's opinion as to the 
etiology of current oral/dental disorders does not serve to 
establish a well-grounded claim.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993) (lay assertions of medical etiology 
cannot render a claim well-grounded); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992) (lay persons are not 
competent to render medical opinions).

Thus, in the absence of any medical or dental diagnosis for 
which service connection may be granted, the appellant's 
claim for service connection for a dental disorder manifested 
by replaceable missing teeth is not well-grounded.  However, 
the Board notes that, while "replaceable missing teeth" is 
not defined as a disability for compensation purposes, 
replaceable missing teeth may be considered service-connected 
for the purposes of determining entitlement to VA dental 
examinations or treatment.  The Board has, therefore, 
considered whether service connection for multiple dental 
extractions may be granted for this purpose.

The governing statute and regulation provide for various 
categories of eligibility for such treatment.  38 US.C.A. § 
1712 and 38 CF.R. § 17.161.  The appellant is ineligible for 
Class I dental treatment, which requires a compensable 
service-connected dental condition.  Class II dental 
treatment is provided for noncompensable service-connected 
dental conditions, but restrictions include one-time 
treatment and timely application after service.  The 
appellant testified that he attempted to obtain such 
treatment proximate to service, but this never occurred.  
Nonetheless, his eligibility under this category expired many 
years ago.

Class II(a) dental treatment is provided, without 
restrictions as to the number of treatment episodes or timely 
application, for a service-connected noncompensable dental 
condition due to a combat wound or other service trauma.  The 
appellant is not eligible under this category since he does 
not allege he sustained a combat wound, and routine dental 
treatment, including extractions, is not defined as dental 
trauma.  Trauma under this category means an injury, and it 
does not include work performed on teeth is service.  
VAOPGCPREC 5-97, 62 Fed. Reg. 15566 (1997).  Dental treatment 
is authorized for veterans who are evaluated as totally 
disabled on a schedular basis or by virtue of individual 
unemployability.  38 U.S.C.A. § 1712(a)(1)(G).  Dental 
treatment is authorized for a veteran who is participating in 
a rehabilitation program or who is receiving VA medical care 
and requires dental treatment for a dental disorder 
complicating the VA medical treatment.  38 CF.R. § 17.161(i), 
(j).  However, it is clear that these categories are not 
relevant in this case, as it is neither claimed nor shown 
that the appellant meets any of the other dental treatment 
eligibility categories and he cannot establish a plausible 
claim on any of these bases.  Under these circumstances, the 
claim for service connection for purposes of dental treatment 
is also not well-grounded.  Woodson supra. at 353-54.

Based on the foregoing, the Board finds that there is no 
category authorizing service connection for a dental disorder 
for purposes of dental examination or outpatient dental 
treatment under which the appellant has established a 
plausible claim.  In short, to the extent the claim for 
service connection is a claim for dental treatment, it is not 
well grounded.  Id.  As the appellant's claim for service 
connection for multiple teeth extractions is not well-
grounded either for compensation purposes or for purposes of 
VA outpatient dental treatment, the claim must be denied.


ORDER

Entitlement to service connection for multiple teeth 
extractions is denied.


REMAND

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f) (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Under the Cohen criteria, 
the appellant has met his burden of submitting a well-
grounded PTSD claim because he has submitted medical evidence 
of a current disability; lay evidence (presumed to be 
credible to establish well-groundedness) of an in-service 
stressor, which in a PTSD case is the equivalent of in-
service incurrence or aggravation; and medical evidence of a 
nexus between service and the current PTSD disability, in the 
form of a diagnosis by VA medical professional.  
Specifically, upon VA examination in February 1998, the 
appellant was diagnosed with PTSD.  The specific in-service 
stressors, which the examiner presumable relied upon for his 
diagnosis, included the appellant's claim of having witnessed 
an airplane explode on take-off in 1963 due to mechanical 
error caused by a mechanic from another unit leaving a 
screwdriver in the engine.  The second stressor reported by 
the appellant was witnessing a mid-air collision between two 
airplanes above the runway.  Four people unknown to the 
appellant were allegedly killed in this incident and he 
viewed no remains, but reportedly saw body bags on detail to 
look for the victims' remains.  The third stressor reported 
by the appellant was guarding an armory of nuclear weapons 
during the Cuban missile crisis.

The appellant described these same stressors during sworn 
testimony at an October 1998 personal hearing.  The appellant 
and his representative requested assistance from VA in 
verifying the claimed stressors.  The appellant believes 
these incidents may be verified through the naval bases at 
Barber's Point in Oahu, Hawaii, and at Whiting Field in 
Milton, Florida.  The appellant reported that he worked as an 
aircraft mechanic at these facilities when the stressors 
occurred.

The Board finds that, although the record includes a medical 
diagnosis of PTSD related to the reported in-service 
stressors, there is no evidence independent of the 
appellant's statements that verify the alleged stressors as 
required for a grant of service connection for PTSD.  The 
Board notes service records associated with the claims file 
show that the appellant served in the United States Navy 
during a peace-time era.

The Board believes that an attempt should be made to verify 
the appellant's claimed stressors through appropriate 
channels.  In this case, the appellant's unit history or a 
base history for Barber's Point and Whiting Field may assist 
in verification of the reported stressors.  Depending upon 
the outcome of the search for verified stressors, the 
appellant may have to be reexamined for a PTSD diagnosis 
based upon verified stressors.  West v. Brown, 7 Vet. App. 
70, 78 (1994).

Therefore, in order to give the appellant full consideration 
with respect to the present appeal and to accord the 
appellant due process of law, the Board finds that further 
development with respect to the issue of service connection 
for PTSD is warranted.  Accordingly, this issue is REMANDED 
to VARO for the following actions:

1.  VARO should review the claims file 
and prepare a summary of the appellant's 
claimed in-service stressors, including 
dates, if possible.  This summary and a 
copy of the appellant's DD 214 and all 
associated service documents should then 
be sent to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150, in an 
attempt to verify his claimed stressors.  
The USASCRUR's review should include a 
search for any incident reports 
pertaining to the events detailed by the 
appellant.  A unit history should also be 
requested as part of the stressor 
development.  Information obtained should 
be associated with the claims folder.

2. Thereafter, if and only if the 
USASCRUR or other credible evidence of 
record verifies a claimed stressor, VARO 
should schedule the appellant for a VA 
psychiatric examination by a qualified 
physician.  The appellant is advised that 
failure to report for a scheduled VA 
examination may have adverse consequences 
including the possible denial of his 
claim.  38 C.F.R. § 3.655; Connolly v. 
Derwinski, 1 Vet. App. 566 (1991). 
Regarding the claim for PTSD, VARO must 
provide for the examiner a summary of the 
stressor or stressors that have been 
verified, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms.  VARO should also specifically 
request that the examiner determine 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  If a diagnosis of PTSD is 
appropriate, the examiner must comment 
upon the link between the current 
symptomatology and one or more of the in- 
service stressors that VARO found to be 
established.  The report of examination 
should include a complete rationale for 
all opinions expressed.

3.  Following completion of the 
foregoing, VARO should review the claims 
file to ensure that all of the requested 
development has been completed in full.  
In particular,  VARO should review the VA 
psychiatric examination report to verify 
that a diagnosis of PTSD was based on the 
verified history provided by the USASCRUR 
and/or VARO.  If the examiner relied upon 
a history which was not verified, the 
examination report must be returned as 
inadequate.  The Board emphasizes that a 
diagnosis of service-related PTSD is 
inadequate if it is based on an 
examination that relied upon an 
unverified history.  West v. Brown, 7 
Vet. App. 70, 77 (1994).

4. After undertaking any additional 
development deemed appropriate, VARO 
should readjudicate the issue of 
entitlement to service connection for 
PTSD.  If the determination remains 
unfavorable, the appellant and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond 
thereto.

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.

The purpose of this REMAND is to obtain additional 
development and adjudication; the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant is free to submit 
any additional evidence he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant unless he is notified.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

 



